Title: From James Madison to Edmund Randolph, 14 January 1783
From: Madison, James
To: Randolph, Edmund


My dear Sir
Philada. Jany 14. 1783
Yesterday’s post having arrived without a mail from Virga. I was disappointed of the pleasure of a letter from you.
All the foreign articles which have come to hand are published in the inclosed gazette of this morning. The evacuation of Charleston is at length reduced to certainty by the publications in the N. York paper and we expect every moment an official report of it from Gl Greene.
The deputies from the army are still here. The explanations which they have given to a Committee on the topics of the Memorial are of the most serious nature. I wish they could with propriety be promulged throughout the U.S. They would I am sure, at least put to shame all those who have laboured to throw a fallacious gloss over our public affairs, and counteracted the measures necessary to the real prosperity of them.
The deliberations of Congress have been turned pretty much of late on the valuation of lands prescribed by the articles of confederation. The difficulties which attend that rule of apportionment seem on near inspection to be in a manner insuperable. The work is too vast to be executed without the intervention of the several States, and if their intervention be employed, all confidence in an impartial execution is at end.

I have not been able to find sufficient leisure for taking the copies which you asked & which I promised. I am the less uneasy at the delay as the conveyance by the post is rendered so precarious by the weather
Docr. Shippen desired me to obtain an answer from you on the case of Mr. Cuthburt, and particularly whether you are likely to recover any thing for him.
Mr. Jefferson has not yet taken his departure. We hope the causes which have prevented it will not continue many days longer.
